Case 1:19-cv-08359-VEC Document 57-1 Filed 09/14/20 Page 1 of 3




            EXHIBIT 1
      Case 1:19-cv-08359-VEC Document 57-1 Filed 09/14/20 Page 2 of 3




                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Antitrust Division
                                                   MAKAN DELRAHIM
                                                   Assistant Attorney General
                                                   Main Justice Building
                                                   950 Pennsylvania Avenue, N.W.
                                                   Washington, D.C. 20530-0001
                                                   (202) 514-2401 / (202) 616-2645 (Fax)



                                                   March 16, 2020



Via Regular and Electronic Mail:

Mr. Gianni Infantino
Federation Internationale de Football Association
FIFA-Strasse 20 P.O. Box 8044
Zurich, Switzerland

Ms. Cindy Parlow Cone
United States Soccer Federation
1801 S. Prairie Ave.
Chicago, IL 60616

        Re:      Potential Rule Change Regarding International League Matches

Dear Mr. Infantino and Ms. Parlow Cone,

        The Antitrust Division of the U.S. Department of Justice (the "Division") has
learned that the Federation Internationale de Football Association ("FIFA") is
considering a rule that would require league matches to "take place on the territory of the
member association concerned." The effect of the proposed rule would be to prevent
non-U.S. teams from playing league matches within the United States and, conversely,
prevent U.S. teams from playing league matches in other countries. The Division, as it
protects competition for the benefit of American consumers and soccer players, writes to
draw your attention to its concerns that may arise if FIFA adopts its proposed rule.




  FIFA, Football stakeholders agree further steps in the reform of the transfer system (Feb. 27. 2020),
https://www.fifa.com/who-we-are/news/football-sta keholders-agree-further-steps-in-the-reform-of-the-
transfer-system.
       Case 1:19-cv-08359-VEC Document 57-1 Filed 09/14/20 Page 3 of 3

Potential Rule Change Regarding International League Matches
March 16, 2020
2


         The Division enforces the United States' antitrust laws for the benefit of
American consumers. The U.S. antitrust laws prohibit competitors from, among other
conduct, agreeing to divide geographic markets among themselves.2 Market allocation is
a per se violation of the U.S. antitrust laws. Sports organizations are not categorically
immune from liability under the rules.3 In particular, they apply to FIFA and its
affiliates, including the United States Soccer Federation ("USSF"), in the same manner
that they apply to any other organization whose activities substantially affect the United
States.4

         We specifically are concerned that FIFA could violate U.S. antitrust laws by
restricting the territory in which teams can play league games. Indeed, courts have taken
the same view toward similar conduct. For example, the U.S. Court of Appeals for the
Ninth Circuit in Los Angeles Memorial Coliseum Commission v. National Football
League, 726 F.2d 1381 (9th Cir. 1984), recognized that territorial allocation among NFL
teams "was not reasonably necessary to the production and sale of the NFL product."

          While the Division recognizes that some restraints on competition may be
necessary for FIFA to regulate players, teams, and leagues, the proposed rule "does not,
however, fit into the same mold as do rules defining the conditions of the contest, the
eligibility of participants, or the manner in which [teams and leagues] share the
responsibilities and the benefits of the total venture."5

      We appreciate your attention to the Antitrust Division's concerns as you consider
changes to FIFA's rules.




2 See, e.g., Palmer v. BRG of Georgia, Inc., 498 U.S. 46, 49-50 (1990).
3 See, e.g., Nat'l Collegiate Athletic Ass'n v. Bd. of Regents of Univ. of Oklahoma, 468 U.S. 85, 104 (1984).
4 U.S. Dep't of Justice & Fed. Trade Cornm'n, Antitrust Guidelines for International Enforcement and

Cooperation (rev'd Jan. 13, 2017) § 3 ("It is well established that the federal antitrust laws apply to foreign
conduct that has a substantial and intended effect in the United States."),
https://www.justice.goviatr/internationalguidelines/download.
5 Nat'l Collegiate Athletic Ass'n, 468 U.S. at 116.
